    Case: 1:18-cr-00495 Document #: 80 Filed: 10/24/19 Page 1 of 3 PageID #:433




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 18 CR 495
       v.
                                                 Judge Sara L. Ellis
IVAN PARKER


                         GOVERNMENT WITNESS LIST

   (a) Witnesses who will be called to testify

      1.     Christopher Sulzner, Loomis USA.

Mr. Sulzner is an executive at Loomis USA. He will testify about the relationship
between Loomis and Chase Bank and introduce the surveillance video from July 27,
2018, from the Loomis armored vehicle. Mr. Sulzner also will explain how Chase
demanded $106,000 from Loomis after the robbery, and that the robbery affected
interstate commerce.

      2.     Yousif Khan

Mr. Khan is the landlord at 4244-4246 West Cermark Road. Mr. Khan will testify
that defendant and Felicia Brinson lived at 4244 West Cermak Road Apartment 2ER.
He will further testify that in the summer of 2018, defendant and Brinson were
behind on their rent until one day they made a large payment. Mr. Khan will
introduce money orders from Cermak Currency Exchange, purchased by Brinson,
which Khan endorsed on July 27, 2018.

      3.     Tami Christensen (Kay Jewelers)

Ms. Christensen works at Kay Jewelers in Green Bay, Wisconsin. She will testify to
admit business records of Kay Jewelers showing purchases made that correspond
with the receipts for purchases found in defendant’s apartment.

      4.     Noel Cotney (Cook Brothers)

Mr. Cotney works at Cook Brothers in Chicago. He will testify to admit business
records of Cook Brothers showing purchases made that correspond with the receipts
for purchases found in defendant’s apartment.
    Case: 1:18-cr-00495 Document #: 80 Filed: 10/24/19 Page 2 of 3 PageID #:433




      5.     Special Agent Michael Lovernick, FBI

SA Lovernick will testify about the search warrant executed at 4244 West Cermak
Road Apt 2ER and the items recovered there. He further will testify about the arrest
of defendant and the items found in his possession.

      6.     Special Agent James Stover, FBI

SA Stover will testify about the circumstances leading up to the arrest of defendant.

      7.     Special Agent Timothy Bacha, FBI

SA Bacha will testify about the search warrant executed at 419 N. Broadway, Apt B,
in Joliet, Illinois, and that Toni Parker was present for the search. He will testify that
approximately $24,780 was recovered.

      8.     Special Agent Alexis Figueroa, FBI

SA Figueroa will testify about the trash pull outside of 4244 West Cermak Road,
during which he recovered a Wal-Mart receipt for a cash purchase of $570 on July 28,
2018. He will further testify about the search of 419 N. Broadway, during which he
observed a new television.

   (b) Witnesses who may be called to testify

      1.     Peter Sarnecki, Loomis USA.

Mr. Sarnecki, a former Loomis USA employee, was loading cash into the Chase ATM
located at 3856 West 26th Street on July 27, 2018. Mr. Sarnecki will testify to the
facts of the robbery.

      2.     Charles Roe, Chase Bank.

Mr. Roe is a Vice President/Security Manager at JP Morgan Chase Bank. He is
familiar with the system used to maintain audio and video recordings at Chase Bank
locations.

      3.     Raul Munoz (GX. 105, Video from 2616 W 26th Street)

Mr. Munoz is the owner of Taquerias Atonillo, a restaurant located at 2616 W 26th
Street. He will testify that he maintains surveillance video of the alley outside his
restaurant and that GX 105 is a true and accurate copy of that video. He will also
explain the discrepancy in the time stamp.

                                            2
    Case: 1:18-cr-00495 Document #: 80 Filed: 10/24/19 Page 3 of 3 PageID #:433




      4.     Mei Qing Ye (GX. 106, Video from 4267 West Cermak Road)

Ms. Ye is the owner of the building located at 4267 West Cermak Road. She will
testify that she maintains surveillance video outside the building and that GX 106 is
a true and accurate copy of that video. She will also explain the discrepancy in the
time stamp.

      5.     Frederico Borrachando (GX 107, Video from 4233 W. Cermak Road)

Mr. Borrachando is the owner of the building located at 4233 W. Cermak Road. He
will testify that he maintains surveillance video of the alley outside his restaurant
and that GX 107 is a true and accurate copy of that video. He will also explain the
discrepancy in the time stamp.

      6.     Special Agent Dustin Gourley

SA Gourley may testify about the search of defendant’s apartment, defendant’s
arrest, or about the trash pull.

      7.     Linette Foster (BOP)

MCC employee Linette Foster will testify about how jail call recordings are
maintained at the MCC, and that GX 101 and 102 are clips of true and accurate copies
of defendant’s jail calls.

      8.     Darren Henry

Mr. Henry lives in the apartment across the hallway from defendant. He will testify
that he alerted the FBI that defendant was hiding in his apartment on August 10,
2018, leading to defendant’s arrest.




                                         3
